Exhibit 10.4 PLEDGE OF SHARES Over certain shares in Business Marketing Services, Inc BETWEEN Hans Pandeya as pledgor AND Emil Koutanov, Guy Havenstein, Tony Fle-Danijelovich as pledgee 1 CONTENTS 1. BACKGROUND i 2. DEFINITIONS ii 3. PLEDGE ii 4. VOTING RIGHTS ii 5. PERFECTION ii 6. CONTINUING SECURITY ii 7. ENFORCEMENT iii 8. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS iii 9. POWER OF ATTORNEY iv 10. ASSIGNMENT iv 11. LAW AND JURISDICTION v Schedule 1:Power of attorney PLEDGE OF SHARES BETWEEN Hans Pandeya as pledgor Founders as pledgee This pledge agreement (the "Pledge Agreement") is made on [] November 2006 by (1) Hans Pandeya (the "Pledgor"), a Swedish natural person, passport no, [] with home address at 113 Harvard Street, Cambridge MA 02141, as pledgor in favour of (2) Founders (the "Pledgee"), Emil Koutanov, Guy Havenstein, Tony Fle-Danijelovich as pledgee. 1. BACKGROUND The agreement.
